Case: 09-10507        Document: 00511139486              Page: 1      Date Filed: 06/11/2010




               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                         Fifth Circuit

                                                                                       FILED
                                                                                     June 11, 2010
                                            No. 09-10507
                                          Summary Calendar                           Lyle W. Cayce
                                                                                          Clerk

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee

v.

LARRY VILLAREAL,

                                                         Defendant-Appellant


                          Appeal from the United States District Court
                              for the Northern District of Texas
                                   USDC No. 1:08-CR-68-7


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Larry Villareal has moved for leave to withdraw
and has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967). Our
independent review of the record and counsel’s brief discloses no nonfrivolous issue for
appeal. Villareal’s response to counsel’s motion was untimely; thus, we need not consider
it. In any event, Villareal raises only claims concerning counsel’s alleged ineffective
assistance in connection with the plea and sentence, but the record is insufficiently developed
for this court to consider that claim. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006). Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is


        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
   Case: 09-10507     Document: 00511139486 Page: 2           Date Filed: 06/11/2010
                                   No. 09-10507

excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2.




                                           2